Case 3:21-ap-03001-MFW Doc 1-5 Filed 07/20/21 Entered 07/20/21 12:07:04     Desc
            Exhibit Exhibit 5 11/3/2011 Police Correspondence Page 1 of 2



          UNITED STATES DISTRICT COURT OF THE VIRGIN ISLANDS
                         BANKRUPTCY DIVISION



                                 COMPLAINT

     FOR CIVIL RACKETEERING, CIVIL VIOLATIONS OF THE CRIMINALLY
   INFLUENCED AND CORRUPT ORGANIZATIONS ACT, FOR DEPRIVATION OF
      CIVIL RIGHTS UNDER THE COLOR OF LAW AND FOR OTHER RELIEF




                                 EXHIBIT 5

        Officer Cuthbert Cyril’s Nov. 3, 2011, Correspondence
Case 3:21-ap-03001-MFW
         Case: 1:12-cv-00042 DocDocument
                                  1-5 Filed#:07/20/21  Entered
                                              1-9 Filed:       07/20/21
                                                         04/20/12  Page12:07:04
                                                                        1 of 1    Desc
            Exhibit Exhibit 5 11/3/2011 Police Correspondence Page 2 of 2
